12-97
    Patterson v. City of Utica et al.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    18th day of March, two thousand thirteen.

    Present:
                ROBERT A. KATZMANN,
                DENNY CHIN,
                      Circuit Judges,
                MIRIAM GOLDMAN CEDARBAUM,*
                      District Judge.
    ___________________________________________________

    STEPHEN PATTERSON,

                                Plaintiff-Appellant,

                       v.                                                    No.12-97

    CITY OF UTICA, LINDA FATATA, individually and in her
    official capacity as Utica Corporation Counsel, ROBERT
    PALMIERI, individually and in his official capacity as Utica Weed
    and Seed Coordinator, LOUIS CAPRI, individually and in his
    official capacity as Utica Police Officer, STEVEN HAUCK,
    individually and in his official capacity as Utica Police Officer,
    HIRAM RIOS, individually and in his official capacity as Utica
    Police Officer,
                            Defendants-Appellees.**
    ___________________________________________________

             *
            The Honorable Miriam Goldman Cedarbaum, of the United States District Court for the
    Southern District of New York, sitting by designation.
             **
                  The Clerk of the Court is directed to amend the caption of this case as set forth above.
For Plaintiff-Appellant:              Stephen Patterson, pro se, Utica, NY

For Defendants-Appellees:             John Paul Orilio, Assistant Corporation Counsel, City of
                                      Utica Law Department, Utica, NY



     Appeal from a judgment of the United States District Court for the Northern District of
New York (Hurd, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is VACATED and the case is REMANDED.

       Plaintiff-Appellant Stephen Patterson, proceeding pro se, appeals from a judgment of the

United States District Court for the Northern District of New York (Hurd, J.), granting

defendants’ motion for summary judgment on all of Patterson’s claims. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       “We review a district court’s grant of summary judgment de novo.” Lombard v.

Booz-Allen & Hamilton, Inc., 280 F.3d 209, 214 (2d Cir. 2002). Where a party chooses not to

respond to a movant’s motion for summary judgment, the district court is still obligated to

determine whether summary judgment is appropriate. See Fabrikant v. French, 691 F.3d 193,

215 n.18 (2d Cir. 2012); Vt. Teddy Bear Co. v. 1-800-Beargram Co., 373 F.3d 241, 244 (2d Cir.

2004). Here, the district court provided no reasons or citations to evidence in the record to

justify dismissing Patterson’s claims. Instead, the district court noted only that Patterson had

failed to oppose the summary judgment motion. This, as we have previously instructed the

district court, is an insufficient basis to grant summary judgment to defendants. See Fabrikant,

691 F.3d at 215 n.18.



                                                 2
       Accordingly, we VACATE the judgment and REMAND the case to the district court to

determine whether defendants are affirmatively entitled to summary judgment.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3